NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 20, 2015* 
                                Decided January 21, 2015 
                                              
                                          Before 
 
                           RICHARD A. POSNER, Circuit Judge
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 14‐2346 
 
YUE ZHAO,                                         Petition for Review of an Order of the 
      Petitioner,                                 Board of Immigration Appeals. 
                                                   
      v.                                          No. A200‐996‐181 
                                                   
ERIC H. HOLDER, JR., 
Attorney General of the United States, 
      Respondent. 

                                        O R D E R 

       Yue Zhao, a 26‐year‐old native and citizen of China, petitions for review of the 
denial of his application for asylum, asserting fear of persecution based upon his actual 
or imputed religious beliefs. We deny the petition. 
        
       According to Zhao’s testimony, his parents paid a smuggler to bring him to the 
United States in 2002, when he was 13 years old. Although his father already lived in an 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐2346                                                                          Page 2 
 
unspecified location in the United States (while his mother remained in China), Zhao 
settled with a cousin in Illinois and briefly attended high school before dropping out to 
earn money. 
         
        In July 2011 Zhao filed an affirmative application for asylum, withholding of 
removal, and protection under the Convention Against Torture.1  Zhao testified that he 
applied for relief upon learning that his grandmother—a long‐standing adherent of an 
underground Christian church in Fuzhou, Fujian—had been arrested by public security 
officials for raising funds for the church. Zhao, who had recently begun attending a 
Chinese Christian church in Chicago, said that he had wired his grandmother $1,000 to 
support her efforts with the church four months before her arrest. Zhao claimed that he 
feared returning to China because his name appeared in a donation book kept by his 
grandmother that was later seized by the police, and he believed that this contribution 
would cause him to be arrested like his grandmother. 
         
        The immigration judge denied all relief. The IJ explained that this case was 
governed by the REAL ID Act and that Zhao had not sufficiently corroborated his 
contention that he would face persecution if he returned to China. Zhao made no 
attempt, the IJ observed, to seek corroboration about his grandmother’s arrest—either 
from his U.S.–based father (the son of Zhao’s grandmother), or from the pastor in 
Fuzhou. Nor did Zhao try to corroborate his contention that his grandmother’s donation 
book had been seized or that the money he sent her actually had been donated to an 
underground church. Regarding Zhao’s credibility, the IJ characterized Zhao’s 
testimony as consistent with his written statement but doubted the “veracity” of his 
“overall claim.” The IJ questioned, for instance, the reliability and suspicious timing of 
two documents that Zhao’s mother had sent him purportedly in the same mailing: her 
letter from July 2011 telling him that his grandmother had been arrested by the village 
officials and a pastor’s letter from March 2011 (a date, the IJ noted, that had been written 
over “white out”) thanking Zhao for the donation that he had sent to his grandmother. 
And even if Zhao’s documentary evidence were reliable and his own testimony credible, 
the IJ went on to conclude, Zhao still failed to show that his fear of persecution was 
objectively reasonable. 
         

                                                 
            1  We do not address Zhao’s arguments supporting his claims for withholding of 

removal and CAT relief, which he did not develop in his petition and are therefore 
waived. See Liu v. Holder, 692 F.3d 848, 851 (7th Cir. 2012). 
No. 14‐2346                                                                             Page 3 
 
        The Board of Immigration Appeals upheld the IJ’s decision, agreeing that Zhao 
had failed under the REAL ID Act to provide sufficient, reliable, and reasonably 
available corroboration of his claim. Additionally, the Board declined to consider new 
evidence that Zhao sought to introduce on appeal—a letter purportedly from the 
Fuzhou police discussing his grandmother’s detention and threatening Zhao, as well as 
his father’s birth certificate. And insofar as the submission of these documents could be 
construed as a motion to remand proceedings, the Board concluded that remand was not 
warranted because Zhao had not shown that the documents were reliable or that they 
would likely change the result in his case. Finally, the Board concluded, Zhao had not 
shown that it was “at all plausible” that Chinese authorities would seek to investigate 
him. 
         
        In his petition Zhao argues that the IJ erred by not making an explicit credibility 
finding before requiring additional corroboration. Zhao not only waived this argument 
by not raising it before the Board, see Raghunathan v. Holder, 604 F.3d 371, 379 (7th Cir. 
2010); Mekhtiev v. Holder, 559 F.3d 725, 729 (7th Cir. 2009), but he also misapprehends the 
changes that the REAL ID Act made to an IJ’s review of asylum claims. For a case like 
Zhao’s filed on or after May 11, 2005, an IJ “enjoys substantial leeway to demand 
corroboration of an asylum applicant’s allegations whether or not the judge finds the 
applicant credible.” Krishnapillai v. Holder, 563 F.3d 606, 618 (7th Cir. 2009); see 8 U.S.C. 
§ 1158(b)(1)(B)(ii); Rapheal v. Mukasey, 533 F.3d 521, 527 (7th Cir. 2008); Guta‐Tolossa v. 
Holder, 674 F.3d 57, 62 (1st Cir. 2012). Zhao cites Soumare v. Mukasey, 525 F.3d 547, 549, 
552 (7th Cir. 2008), which required an IJ to make an explicit credibility finding before 
requesting corroboration, but notably that case applied standards that preceded the 
REAL ID Act. See Tandia v. Gonzales, 487 F.3d 1048, 1054, 1055 n.3 (7th Cir. 2007). 
         
        Zhao also challenges the IJ’s ultimate conclusion that even if he were credible and 
his documents reliable, his claim would still fail. But a well‐founded fear of persecution 
requires fear that is subjectively genuine and objectively reasonable, see, e.g., Georgieva v. 
Holder, 751 F.3d 514, 522–23 (7th Cir. 2014), and Zhao has not identified reliable and 
particularized evidence showing that he may face harm as a result of his own or his 
grandmother’s religious beliefs. 
         
        We have reviewed the rest of Zhao’s contentions and none warrants discussion. 
Accordingly, we DENY the petition for review.